Fourth Court of Appeals
                                    San Antonio, Texas
                                        February 27, 2014

                                       No. 04-14-00108-CV

                 In The Interest Of N.I.V.S. And M.C.V.S., Minor Children,

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-20008
                         Honorable Janet P. Littlejohn, Judge Presiding


                                          ORDER
        On February 18, 2014, appellant filed two motions in this court. In the first, he asks this
court to issue temporary orders pending resolution of the appeal. More specifically, he asks that
we issue orders: (1) instituting a standard possession order so that appellant may have visitation
with the children; (2) enjoining appellee “from institution an adoption cause of action pending
the appeal of this case”; and (3) mandating therapy for appellant and the children. Appellant
contends these orders are necessary to preserve his rights, and thus are appropriate under rule
24.4(c) of the Texas Rules of Appellate Procedure. After review, we DENY appellant’s motion
for temporary orders.

        In his second motion, appellant asks that we give this appeal precedence. In support of
this request, appellant cites section 56.01(h) of the Texas Family Code. However, that provision
is not applicable to this appeal. Rather, the section relied upon by appellant is applicable to cases
involving juveniles who have been involved in delinquency matters in the juvenile court.
Accordingly, we also DENY appellant’s motion asking that we give this appeal precedence.

       We order the clerk of this court to serve copies of this order on all counsel.



                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of February, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court